PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,659,063
Issue Date: 19 May 2020
Application No. 15/340,901
Filing or 371(c) Date: 1 Nov 2016
Attorney Docket No.  NVIDP1293/15-SC-0240US01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition filed 01 April 2021, which is being treated as a request for Certificate of Correction under 37 CFR 1.182, to correct  the inventor’s name  by way of a Certificate of Correction. 

The petition is GRANTED.

The requested Certificate of Correction issued on 11 May 2021, however, a decision had not been rendered.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition, however, the Office record has been updated.
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET